Appellate Case: 19-2029       Document: 010110399880            Date Filed: 09/01/2020    Page: 1

                           UNITED STATES COURT OF APPEALS
                               FOR THE TENTH CIRCUIT
                                OFFICE OF THE CLERK
                                Byron White United States Courthouse
                                         1823 Stout Street
                                      Denver, Colorado 80257
                                          (303) 844-3157
  Christopher M. Wolpert                                                           Jane K. Castro
  Clerk of Court                     September 01, 2020                        Chief Deputy Clerk




  Mr. James Lee Hankins
  Hankins Law Office
  929 Northwest 164th Street
  Edmond, OK 73013

  Mr. Grant R Smith
  Office of the Federal Public Defender
  Districts of Colorado and Wyoming
  633 17th Street, Suite 1000
  Denver, CO 80202

  RE:       19-2028, 19-2029, United States v. Channon (Brandi)
            Dist/Ag docket: 1:13-CR-00966-JCH-KK-2

 Dear Counsel:

 Enclosed is a copy of the opinion of the court issued today in this matter. The court has
 entered judgment on the docket pursuant to Fed. R. App. P. Rule 36.

 Pursuant to Fed. R. App. P. 40(a)(1), any petition for rehearing must be filed within 14
 days after entry of judgment. Please note, however, that if the appeal is a civil case in
 which the United States or its officer or agency is a party, any petition for rehearing must
 be filed within 45 days after entry of judgment. Parties should consult both the Federal
 Rules and local rules of this court with regard to applicable standards and requirements.
 In particular, petitions for rehearing may not exceed 3900 words or 15 pages in length,
 and no answer is permitted unless the court enters an order requiring a response. If
 requesting rehearing en banc, the requesting party must file 6 paper copies with the clerk,
 in addition to satisfying all Electronic Case Filing requirements. See Fed. R. App. P.
 Rules 35 and 40, and 10th Cir. R. 35 and 40 for further information governing petitions
 for rehearing.

 Please contact this office if you have questions.
Appellate Case: 19-2029   Document: 010110399880   Date Filed: 09/01/2020   Page: 2

                                      Sincerely,



                                      Christopher M. Wolpert
                                      Clerk of the Court



  cc:      Holland Sergent Kastrin
           Stephen R. Kotz
           Paige Messec
           Margaret M. Vierbuchen



  CMW/lg




                                        2